                         IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BRANDON D. MIDKIFF,             )
                                 )
                   Plaintiff,    )
                                 )
            v.                   )
                                 )
 EQUIFAX INFORMATION             )                   CASE NO. 1:20-cv-01962-TWP-MJD
 SERVICES, LLC, TRANSUNION, LLC, )
 EXPERIAN INFORMATION            )
 SOLUTIONS, INC., and NAVIENT    )
 SOLUTIONS, INC.,                )
                                 )
                   Defendants.   )

    DEFENDANT NAVIENT SOLUTIONS, LLC’S OBJECTIONS AND RESPONSES
     TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

       Defendant Navient Solutions, LLC f/k/a “Navient Solutions, Inc.” (“NSL”) hereby makes

the following responses and objections to Plaintiff Brandon D. Midkiff’s (“Plaintiff”) First Set of

Requests for Production of Documents Directed to Defendant.

                                     Preliminary Statement

       NSL has based its responses on the assumption that Plaintiff did not intend to seek

information protected against discovery by the attorney-client privilege, the work product

privilege, or any other applicable privilege or immunity. To the extent the Plaintiff’s requests call

for such information, NSL objects and asserts these privileges and immunities to the fullest extent

provided by law.

       NSL is responding to Plaintiff’s requests in accordance with Rules 26 and 34 of the Federal

Rules of Civil Procedure. To the extent these requests exceed the scope of these Rules, NSL

objects.
       Investigation and discovery are ongoing. NSL reserves the right to amend or supplement

these responses.

       These answers are provided solely for the purpose of and in relation to this action.

                                      Requests for Production

       REQUEST NO. 1:          A copy of all manuals, memorandum, notices, training materials, or

other guidance created, provided, or in effect between August 2019 relating to Navient’s, or

Navient’s agents and subcontractors, policies and procedures to assure compliance with the Fair

Credit Reporting Act, including without limitation its procedures for preventing and correcting the

reporting of credit information involving identity theft and to correct credit reports or credit files

that include credit information relating to identity theft.

       RESPONSE: NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request

broadly seeks NSL’s “policies and procedures” without regard for whether such policies and

procedures have any relevance to the parties’ claims or defenses in this litigation. NSL further

objects to the extent this Request seeks documents protected by the attorney-client privilege, work

product doctrine, or other privilege or protection against disclosure. NSL objects that this Request

is duplicative of other requests made herein.


       REQUEST NO. 2:          Full and complete copies of the Loan application and origination file

including all notes, reports, memoranda, statements, entries, emails, electronic messages, or other

documents related to the Loan.

       RESPONSE: NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request

seeks a variety of documents which are entirely irrelevant to the parties’ claims and defenses in

                                                   2
this litigation. NSL also objects to a request for an “application and origination file” as NSL is not

the lender of the student loan at issue and certain of these documents are not within its custody or

control. NSL further objects to the extent this Request seeks documents protected by the attorney-

client privilege, work product doctrine, or other privilege or protection against disclosure. NSL

objects that this Request is duplicative of other requests made herein.

       Subject to and without waiving the foregoing objections, NSL responds that the scope of

this Request is duplicative of Request No. 4 below. NSL directs Plaintiff to its objections and

response to Request No. 4 below, including the documents produced in response.


       REQUEST NO. 3:          A full and complete copy of the repayment agreement(s),

contract(s), or other memoranda setting forth or describing the terms, limitations, and/or scope of

Navient’s servicing duties as they relate to the Loan.

       RESPONSE:         NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request

seeks a variety of documents which are entirely irrelevant to the parties’ claims and defenses in

this litigation. NSL further objects to the extent this Request seeks documents protected by the

attorney-client privilege, work product doctrine, or other privilege or protection against disclosure.

       Subject to and without waiving the foregoing objections, NSL will produce the promissory

note for the student loan at issue in this case in response to Request No. 4 below.


       REQUEST NO. 4:          A full complete copy of Navient’s entire file relative to the Loan,

including without limitation a full and complete copy of all notes, collection notes, reports,

memoranda, statements, entries, emails, electronic messages, or other documents generated in

connection with this loan as well as all correspondence and documents directed to Midkiff or



                                                  3
received by Navient from Midkiff, including without limitation all recordings of all telephone calls

between Midkiff and any representative of Navient.

        RESPONSE: NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request

seeks a variety of documents which are entirely irrelevant to the parties’ claims and defenses in

this litigation and which have no relationship with NSL’s investigation underlying Plaintiff’s

claims under the FCRA. NSL further objects to the extent this Request seeks documents protected

by the attorney-client privilege, work product doctrine, or other privilege or protection against

disclosure. NSL objects that this Request is duplicative of other requests made herein.

        Subject to and without waiving the foregoing objections, Navient is producing responsive,

non-privileged documents, including the promissory note, loan application, relevant

correspondence sent to and received from Plaintiff, call logs for phone calls made to and received

from Plaintiff during the relevant time period, relevant call recordings for phone calls made to and

received from Plaintiff, and NSL’s fraud investigation file and notes.


        REQUEST NO. 5:          Full and complete copies of all servicing manuals, memoranda,

notes, policies, and employee training materials related to reviewing, analyzing, and/or responding

to any correspondence from a borrower regarding concerns or potential errors, including forgery

or identity theft, with their loans.

        RESPONSE: NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request

lacks any limitations as to temporal scope and is not limited to the substance of the parties claims

and defenses in this litigation. NSL further objects to the extent this Request seeks documents




                                                 4
protected by the attorney-client privilege, work product doctrine, or other privilege or protection

against disclosure. NSL objects that this Request is duplicative of other requests made herein.

        Subject to and without waiving the foregoing objections, NSL responds that the scope of

this Request is duplicative of Request No. 1 above. NSL directs Plaintiff to its objections and

response to Request No. 1 above.


        REQUEST NO. 6:          Full and complete copies of any and all contracts and vendor policies

that Navient has with any outside entity or vendor that Navient utilizes for the mailing of any

notices related to the Loan, including without limitation for mailing acknowledgements of, or

responses to, correspondence from a borrower regarding concerns or potential errors, including

forgery or identity theft, with their loans.

        RESPONSE:        NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request

seeks a variety of documents which are entirely irrelevant to the parties’ claims and defenses in

this litigation. NSL further objects to the extent this Request seeks documents protected by the

attorney-client privilege, work product doctrine, or other privilege or protection against disclosure.

        Subject to and without waiving the foregoing objections, NSL responds that it did not use

any outside entity or vendor for the mailing of any correspondence sent to Plaintiff regarding the

loan (and being produced in response to Request #4). As such, NSL has no documents responsive

to this Request in its possession, custody, or control.


        REQUEST NO. 7:          A full and complete copy of the employment file of each Navient

employee who was personally involved in the investigation or review of Navient’s various written

correspondence provided by Midkiff or on their behalf, the preparation of any response to



                                                  5
Midkiff’s various written correspondence, was a party to any telephone conversation with Midkiff,

or was otherwise tasked by Navient to correct any errors associated with the Loan.

       RESPONSE: NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, the personnel

files of NSL’s non-party employees are entirely irrelevant to the parties’ claims and defenses in

this litigation. This Request is therefore harassing, oppressive, an attempted invasion of privacy,

and an improper fishing expedition.


       REQUEST NO. 8:         Copies of communications, ACDV’s, dispute letters, received by

Navient from Equifax, Trans Union, or Experian pertaining to either of Midkiff.

       RESPONSE: NSL objects to the extent this Request seeks any communications which

would be protected by the common interest or joint defense privilege, work product doctrine, or

other applicable protection or privilege against disclosure. NSL objects that the phrase “pertaining

to either of Midkiff” is vague, ambiguous, and confusing. NSL also objects in that this Request

does not have any temporal limitations and is therefore not limited to the time period at issue.

       Subject to and without waiving the foregoing objections, NSL responds that it is producing

responsive, non-privileged documents, including ACDV’s received throughout 2020.


       REQUEST NO. 9:         A copy of the employment file of each Navient employee, or

employee of any of Navient’s contractors, who communicated with Midkiff, worked on any aspect

of Midkiff’s credit reporting disputes or altered any information in Midkiff’s file. Alternatively,

Navient may produce a list of the foregoing individuals with full name, employer, job title,

department, and addresses of primary work location.




                                                 6
         RESPONSE: NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, the personnel

files of NSL’s non-party employees and/or contractors are entirely irrelevant to the parties’ claims

and defenses in this litigation. This Request is therefore harassing, oppressive, an attempted

invasion of privacy, and an improper fishing expedition. NSL further objects that this Request

takes the form of an interrogatory by improperly asking NSL to create documents or list

information in order to comply, an inappropriate request which exceeds the scope of Fed. R. Civ.

P. 34.


         REQUEST NO. 10: A copy of all manuals, memorandum, notices, training materials, or

other guidance created, provided, or in effect between August 2019 to present relating to Navient,

or Navient’s agents and subcontractors, policies and procedures to assure compliance with 15

U.S.C. § 1681i, including without limitation its procedures for deleting or correcting inaccurate or

unverifiable information.

         RESPONSE:       NSL objects that the scope of this Request is overly broad, unduly

burdensome, and disproportionate to the parties’ needs in discovery. In particular, this Request is

not limited to the substance of the parties claims and defenses in this litigation. NSL further objects

to the extent this Request seeks documents protected by the attorney-client privilege, work product

doctrine, or other privilege or protection against disclosure. NSL objects that this Request is

duplicative of other requests made herein.

         Subject to and without waiving the foregoing objections, NSL responds that the scope of

this Request is duplicative of Request No. 1 above. NSL directs Plaintiff to its objections and

response to Request No. 1 above.




                                                  7
       REQUEST NO. 11: Please produce copies of all complaints (lawsuits) filed in the last

three years naming Navient as a defendant and entailing allegations of its failure to properly

investigate or respond to disputed debts or credit reporting associated with an alleged act of identity

theft. Alternatively, Navient may produce a list of the foregoing lawsuits identifying the full

caption, cause number, and filing date.

       RESPONSE: NSL objects that this Request is irrelevant to any party’s claims or defenses

in this lawsuit. The Request is therefore overly broad, unduly burdensome, disproportionate to the

parties’ needs in discovery, and an improper fishing expedition. NSL objects that the information

called for in this Request is publicly-available information which is equally obtainable by Plaintiff.

NSL further objects that this Request takes the form of an interrogatory by improperly asking NSL

to create documents or list information in order to comply, an inappropriate request which exceeds

the scope of Fed. R. Civ. P. 34.


       REQUEST NO. 12: Copies of any and all documents utilized or otherwise relied upon

by Navient in reviewing, researching, drafting, and submitting the responses produced in response

to the immediately preceding request.

       RESPONSE: NSL objects that this Request is irrelevant to any party’s claims or defenses

in this lawsuit. The Request is therefore overly broad, unduly burdensome, disproportionate to the

parties’ needs in discovery, and an improper fishing expedition. NSL objects to the extent this

Request calls for information protected by the attorney-client privilege, work product doctrine, or

other applicable privilege or protection against disclosure. NSL further objects to the extent that

the information called for in “the immediately preceding request” is publicly available information

which is equally obtainable by Plaintiff.




                                                  8
          REQUEST NO. 13: Each and every document identified in any response to any

interrogatory served by Midkiff in this matter.

          RESPONSE: NSL objects that this Request is an impermissible “catch-all” which does

not fairly describe the documents requested with reasonable particularity. NSL objects to the

extent this Request calls for information protected by the attorney-client privilege, work product

doctrine, or other applicable privilege or protection against disclosure. NSL further objects to the

extent this Request is duplicative of other Requests made herein.

          Subject to and without waiving the foregoing objections, NSL responds that it has produced

responsive, non-privileged documents in response to the other Requests made herein.


          REQUEST NO. 14: A copy of each and every exhibit you intend to use at trial on this

matter.

          RESPONSE:       NSL objects that this Request is premature, as the applicable Case

Management Plan governs the timing for the disclosure of exhibits. NSL further objects to the

extent this Request calls for the mental impressions of counsel or other information protected by

the work product doctrine.

          Subject to and without waiving the foregoing objections, NSL responds that it will disclose

exhibits in accordance with the requirements of the Case Management Plan. Any exhibits to be

used at trial will be produced in the course of discovery.




                                                   9
                                        Respectfully submitted,


                                        /s/ Justin A. Allen
                                        Bonnie L. Martin, IN 20248-18
                                        Justin A. Allen, IN 31204-49
                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                        111 Monument Circle, Suite 4600
                                        Indianapolis, IN 46204
                                        Telephone: 317.916.1300
                                        Facsimile: 317.916.9076
                                        bonnie.martin@ogletree.com
                                        justin.allen@ogletree.com

                                        Attorneys for Defendant
                                        Navient Solutions, LLC f/k/a Navient Solutions, Inc.



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 29, 2021, a copy of the foregoing document was served via
electronic mail and U.S. First Class Mail on all counsel of record:

        Travis W. Cohron
        Clark Quinn Moses Scott & Grahn, LLP
        320 N. Meridian St., Suite 1100
        Indianapolis, IN 46204
        tcohron@clarkquinnlaw.com

        Guerino Cento
        CENTO LAW
        5666 Carrollton Ave.
        Indianapolis, IN 46220
        cento@centolaw.com



                                             /s/ Justin A. Allen

                                                                                         45809218.1




                                               10
